DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US Provisional. App. No. 62/776,872 Filed on Dec. 7, 2018 (“Anderson”) in view of Goldberg et al. U.S. Patent No. 10,885,492 (“Goldberg”).
Regarding claim 13, Anderson teaches a method of automatically preparing and customizing bakery products comprising the steps of:
providing a plurality of bakery products in storage compartments [step 316 of fig. 3A]; 

    PNG
    media_image1.png
    565
    769
    media_image1.png
    Greyscale

receiving customer input to select a bakery product [step 318]; 
receiving customer input indicating customization of the bakery product [step 326 of fig. 3B; see further fig. 3C; see further Fig. 5A to 5B, and 6H to 6J], the pick-up time and date [see 684 of fig. 6L]; 

    PNG
    media_image2.png
    713
    699
    media_image2.png
    Greyscale


automatically customizing the bakery product according to the customer input [see Printing Device Para. 0077 to 0083]; 

    PNG
    media_image3.png
    746
    482
    media_image3.png
    Greyscale

[0031] Aspects of the present disclosure are directed to a system for designing and producing customized food products with edible media. In some implementations, the system allows consumers to design a customized food product that include printed edible media, such as a cake, without any or very few interactions with a bakery. For example, the system can present a number of user interface screens at a remote computing device that allow the consumer to identify the size, shape, cake and filling flavor, icing flavor and color, design and placement of decorations as well as upload and edit photos to be printed on edible media for the customized food product. In some embodiments, the system maintains an inventory status for bakeries that interact with the system and is configured to present to consumers designing and producing customized food products only those customization options that are available at a selected bakery based on the inventory status for that bakery.

[0041] In some implementations, consumers may access the online environment in system
100a to search, select, and edit images. In some implementations, consumers and/or bakery
personnel may also and purchase images for printing onto 2D or 3D edible media. The
purchased images can be printed onto the edible media 102 using edible inks. The consumer
selects the image, purchases and/or edits the image, and directs the system 100a to print the
purchased image onto the edible media 102.

[0109] the kiosk 161 may transmit the customized food product orders to the central control device 132 for processing and translation into a set of decorating instructions, which are transmitted with any applicable print data (e.g., data files for printing edited images on edible media) to the local control device 128 at the bakery 112.

Anderson does not expressly teach adjusting the temperature of the bakery product such that it is at the proper temperature at the pick-up time and date.
Goldberg teaches another Kiosks, components, and methods are disclosed for preparing food to be vended to customers.  Specifically, Goldberg teaches adjusting the temperature of the food product such that it is at the proper temperature at the pick-up time.
(37)    FIGS. 1A, 1B, and 1C show various modes of a multi-modal food preparation system 100, including a kiosk vending mode 110, a constellation mode 120, and a cook en route mode 130, according to at least one illustrated implementation. In a kiosk vending mode 110 (see FIG. 1A), a kiosk 102 may include one or more food preparation units 104 that may each be used to prepare and/or vend one or more instances of food items 106 as a combined cooking and vending vehicle 102a. In some implementations, the food preparation unit 104 may include one or more heaters that may be used to selectively heat the food preparation unit 104. Such a heater may be used to cook or to maintain the warmth of the food item 106 contained or stored within the food preparation unit 104. 

(39)    In response to receiving each order, the kiosk 102 may selectively warm or heat one or more of the food preparation units 104 via the associated heaters. The warming of one of the food preparation units 104 may be used to maintain a temperature of an instance of a food item 106 held within the food preparation unit 104. The heating of one of the food preparation units 104 may be used to cook an instance of a food item 106 held within the food preparation unit 104. In such instances, after the instance of the food item 106 is cooked, the associated food preparation unit 104 may change selectively warm the cooked food item 106 to maintain the temperature of the cooked food item 106 unit is retrieved by a consumer. 

(40)    When operating in the kiosk vending mode 110, the kiosk 102 may remain stationary at a vending location 118 to vend one or more instances of food items to customers. As such, each of the consumers who have placed an order for an instance of a food item 106 may travel to the vending location 118 to retrieve the instance of the food item 106 that the consumer has ordered. In some instances, the consumer may access the appropriate food preparation unit 104 upon arriving at the vending location 118 by, for example, entering an order and/or identification code into a user interface that may be incorporated into the kiosk 102.

(41)    In some implementations, the consumer may be traveling to the vending location 118 from a remote location, such as remote location 122. In such an implementation, the kiosk 102 may be provided with an estimated travel time from the remote location 122 to the vending location 118. Such an estimated travel time may be determined by the kiosk 102 and/or may be provided by a remote server such as the remote order processing unit 114 or a third-party server. As such, the kiosk 102 may selectively heat the food preparation unit 104 associated with the order from the consumer such that the food item will be fully cooked at or just before the estimated time that the consumer will be arriving to retrieve the order.

(86)    In some implementations, a processor enabled device or component (e.g., the control system 218 (see FIG. 2)) may be used to implement a temperature control schedule to be used to control the temperature state within one or more of the food preparation units 402 in the vending kiosk 404. Such temperature states may specify, for example, that the heater 416 heat the food preparation unit 402 to a cooking state to cook a food item, and then transition to a warming state to keep the cooked food item warm. In some implementations, the temperature control schedule may specify that the compartment be kept in a refrigerated state by the cooler 422 for a first time period, and then specify that the compartment be kept in a cooking state by the heater 416 for a second time period in order to completely cook the food item. In some implementations, the temperature control schedule may be based at least in part on an estimated pick-up time at which an end user will be arriving to pick-up the food item being cooked. As such, the temperature control schedule may be set to minimize the amount of time that elapses after the food item is completely cooked and the expected time at which the end user will arrive to retrieve the item. In some implementations, the temperature control schedule may be modified based upon an updated expected arrival and pick-up time for the end user. In some implementations, the temperature control schedule may be used to transition the food preparation unit 402 between one or more of the refrigerated state, the cooking state, and the warming state. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Anderson with the adjusting the temperature of the food product such that it is at the proper temperature at the pick-up time of 
Regarding claim 14, Anderson teaches the customer input indicates the bakery product desired, the size and bakery product customization options [see Fig. 6G to 6K].
Regarding claim 17, Anderson teaches automatically ordering the materials that were determined to be less than the minimum amount immediately available to replenish them [Para. 0053, 0061 - the central control device 132 may issue notifications to the local control device 128 at the bakery 112 when a particular inventory item is running low. In some implementations, the central control device 132 may automatically initiate orders from one or more of the third-party vendors 115 when an identified inventory item reaches below a predetermined threshold].
Regarding claim 20, Anderson teaches the materials are ordered through an electronic communication device [Para. 0053, 0061, 0074].

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson/Goldberg as applied to claim 13 above, and further in view of Khatchadourian et al. US Pub. No. 2012/01850086 (“Khatchadourian”).
Regarding claim 15, Anderson/Goldberg does not expressly teach packaging the customized bakery product with a packaging device prior to moving it to the pick-up compartment.
Khatchadourian teaches another invention related to the field of food preparation devices and vending system.  More particularly, Khatchadourian teaches an automated system for customizing pizza in according to user selection.  Specifically, Khatchadourian teaches 
[0130] Dispensing of toppings onto par-baked dough 2000 depends upon options selected by a customer. For instance, a customer may order a pizza with or without tomato sauce, with or without pepperoni, or with a different mix or quantity of available cheeses. Pizza may also be prepared with a flat bread crust. Or, the customer may order a simple flat bread with no toppings at all. If tomato sauce is requested, as shown in FIGS. 24A-24C, rotary arm 2401 moves toppings plate 2203 along motion path 2403 such that the center of toppings plate 2203 is under sauce dispenser 2404. Contemporaneously, tomato sauce 2406 begins to flow through sauce dispenser 2404, toppings plate 2203 begins to rotate along motion path 2402, and rotary arm 2401 begins to rotate along motion path 2403. Motion 2403 can be slower than motion 2402. As sauce dispenser 2404 dispenses sauce, rotary arm 2401 moves toppings plate 2203 along motion 2403, such that sauce dispenser 2404 goes from being positioned over the center of par-baked dough 2000 to being positioned at a sauce-edge position 2405 of par-baked dough 2000. Sauce-edge position 2405 of par-baked dough 2000 is near to, but may be offset from, the edge of par-baked dough 2000, in order to allow for a sauce-free perimeter portion of the finished pizza, and to help avoid spillage of sauce off the par-baked dough 2000. Motion 2402 and motion 2403 together distribute the sauce over the surface of par-baked dough 2000 in a spiral-like sauce track. Alternatively, dispensing of sauce 2406 may start from perimeter 2405 and work towards the center of toppings plate 2203. 

[0154] Referring now to FIG. 30, there is shown an oven 2706 in position to unload a cooked pizza. Actuator 3001 has rotated oven 2706 to an unloading position, such that opening 2707 is opened and exposed to an unloading shovel 3003. Shovel 3003 may be moveable in a first direction by a first positioner 3004 for retrieving a cooked pizza from the oven 2706, and in a second direction for interacting with a second positioner 3005 for boxing/packaging purposes, as discussed below. Together, first positioner 3004 with second positioner 3005 provide a fourth transfer mechanism for moving a freshly-baked pizza 3201 from the oven 2706 and into a box 3202. Second positioner 3005 may also cause the boxed pizza to be delivered to a chute at which the customer can obtain the boxed pizza. That is, second positioner 3005 may move freshly-baked pizza 3201 into box 3202 and then move box box 3202 out of device 100.

[0163] FIG. 39 illustrates a method 3800 of operating an automated pizza vending machine in accordance with an embodiment of the invention. Certain steps may be performed in parallel in order to reduce the customer's waiting time. Method 3800 begins at starting step 3801, in which initiation of internal parameters, variables and system component states (actuators, sensors, etc.) is performed to place the machine into a predefined state. Next, a customer order is taken at step 3802. After any validation, the customer's order is accepted and dough begins to be processed and cut at step 3803. In parallel, a hot press may begin to be warmed up at step 3804 together with the pizza baking oven. Next, the cut dough is moved to the hot press at step 3805. The dough par-bakes at step 3806. After the dough par-bakes, it is moved to the toppings module and After the pizza is cooked, it is removed from the oven and boxed in step 3810. The boxed pizza is then delivered to the customer along with an optional cutting tool at step 3811. It will be understood that certain sub-steps such as querying sensor status or readings, and commanding actuators, are not shown for sake of clarity. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system and method of Anderson/Goldberg with the steps of packaging the customized bakery product with a packaging device prior to moving it to the pick-up compartment [3905 of fig. 41] of Khatchadourian.  The motivation for doing so would have been to further improve the automated system of Anderson/Goldberg by providing a packaging device.  Thus reduce manual labor cost.
Regarding claim 16, Khatchadourian teaches determining if there is less than a minimum amount of materials immediately available to make and customize a bakery product as requested in the customer input; indicating to the customer that the requested bakery product cannot be made at this time [Para. 0141 - If all pepperoni sticks are used up, an embodiment pizza machine can be configured to indicate to a customer that no pepperoni is available, but that pizzas without pepperoni can still be prepared].

Claim(s) 1-8, 10-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatchadourian in view of Goldberg.
Regarding claim 1, Khatchadourian teaches an automated bakery kiosk [Fig. 1 and 40] comprising:
a plurality of temperature-controlled storage compartments [see Fig. 1, 6 and 7A] each adapted to hold a bakery product;
[0076] Referring to FIG. 1, an example of a housing 100 of an automated pizza maker is illustrated. For the sake of clarity, housing 100 is illustrated substantially without interior Housing 100 can include a refrigeration module 101, a cooking module 102 and a boxing module area 103. Refrigeration module 101, as described below, includes apparatus used to store and process edible components prior to and during preparation of an individual pizza.

[0091] Referring now to FIG. 6, there is illustrated a front left elevated perspective view of a dough handling module 601 disposed within freezer compartment 202 of refrigeration module 101. FIG. 7A illustrates a front left elevated perspective view of dough handling module 601 without refrigeration module 101, in order to more clearly show the components of dough handling module 601….. Each dough canister 701 contains refrigerated or frozen pizza dough.

a pick-up compartment which can be accessed by a customer;
a transport mechanism [see Fig. 27, 32C, 33, 34] which can transport a bakery product from one of the storage compartments [oven 3809, boxing 3810 – see steps in fig. 39; Para. 0113, 0124, 0145, 0154] to another compartment [3905] where the customer may access the bakery product [see step 3811 of fig. 39];
a customer interface [3970] adapted to receive customer input defining a desired a bakery product;
[0167] The vending machine 3900 also includes the user input/output interface 3970 that includes the touch sensitive video screen 3972 and a funds acceptor 3974. The funds acceptor 3974, coupled to cash handling module 3980, may be of standard design as known in the art to accept, detect and process bank notes, coins and optionally credit or debit cards, and to provide change, if needed, in a change dispenser 3976. The touch sensitive video screen 3972 can be used to both present menu options to the user and to accept responses from the customer. This may be performed, for example, by a cascading series of options, or the like, in which the touching of one displayed option indicates a selection by the customer that subsequently initiates the display of a sub-set of related options, which proceeds until all options have been exhausted. Of course, other input methods are also possible. Additionally, as previously discussed, the screen 3972 may present one or more buttons or the like that permit the user to cycle one or more of the ingredients carousel 2210 or toppings carousel 2202 to visually confirm the type and quality of the ingredients. Once the options selection process is complete (such as by tapping upon a "Confirm" button or the like displayed on the screen 3972), the screen 3972 can display the price of the final product and prompt the customer to use the funds acceptor 3974 to make a corresponding payment. Once the payment has been verified, the control circuitry 3901 may initiate the process discussed above to create the corresponding freshly-baked pizza. The boxing module controller 3960 may then cause the boxed, freshly-baked pizza to be dispensed from dispenser 3905. A receipt may be printed by module 3980, which can include, for example, 

at least one of a heating unit [102 of fig. 1; fig. 29D] and refrigeration unit [101 of fig. 1] coupled to the storage compartments;
a customization system [see Fig. 22 and Para. 0126] responsive to customer input from the customer interface to customize the bakery product;
[0124] Upon completion of the par-baking operation by hot-press module 1600, release of the par-baked dough from the press plates 1604, 1605 may be assisted, such as by puffs of air from air outlets 1611 embedded in one or both of the engaging surfaces of press plates 1604, 1605, which discharge air between the par-baked dough 2000 and the respective press plate 1604, 1605. If appropriate valving is provided, such as by way of the valves discussed above, then the air outlets 1611 may share the same openings in press plates 1604, 1605 with the vent outlets used to collect expelled water vapor and gasses from the dough as it par-bakes. Referring now to FIGS. 20 and 21, press plates 1604, 1605 separate, and press plate actuator 1609 moves bottom press plate 1604 to a pie transfer level to await transfer of par-baked dough 2000 to the next module of the pizza preparation machine, which ordinarily applies toppings selected by the customer. The pie transfer level of bottom press plate 1604 may have the top surface 1607 of bottom press plate 1604 substantially level with, but slightly below, a bottom surface 2003 of pie transfer arm 2001 so that the bottom surface 2003 of pie transfer arm 2001 can pass over the tops surface 1607 of bottom press plate 1604. That is, the top surface 1607 is level but slightly above pie transfer bridge 2005. Hot-press module 1600 may be set to a standby mode if there are no other pizza orders presently queued, or may be set to a preheat mode if another pizza is in the queue.

[0130] Dispensing of toppings onto par-baked dough 2000 depends upon options selected by a customer. For instance, a customer may order a pizza with or without tomato sauce, with or without pepperoni, or with a different mix or quantity of available cheeses. Pizza may also be prepared with a flat bread crust.

a controller [3901 of fig. 40] coupled to the customer interface [3970], the storage compartments [3910, 3940], the transport mechanism [see fig. 1-39] and the pick-up compartment [see fig. 41] and adapted to receive the customer input [Para. 0167]. 
Khatchadourian does not expressly teach a lockable pick-up compartment which can be accessed by a customer using code; a customer interface adapted to receive customer input 
Goldberg teaches another automated kiosk [Fig. 13] comprising:  
a plurality of storage compartments [compartments 1310 of Fig. 13A] each adapted to hold a food product;
at least one heating chamber [oven 1328] functioning to thaw or heat a food product;
at least one refrigerated chamber [1310] functioning to cool or freeze a food product;
a controller [1344] coupled to the customer interface [222], the storage chambers, heating chambers, refrigeration chambers, transport mechanisms [1326, 1332, 1330] and lockable pick-up compartment [104 of Fig. 1A or 1304 of Fig. 13; see also Fig. 13A and Para. (159), (161)] and adapted to receive the customer input [step 3802 of Fig. 39], operate the transport mechanism [1330b] to transport the bakery product to one of the heating chamber [1328 of Fig. 13C].  Specifically, Goldberg teaches a lockable pick-up compartment [Fig. 2 or 4A] which can be accessed by a customer using code; a customer interface [see Fig. 13A] adapted to receive customer input indicate a day and time to pick up the food product; and a controller to [1344 of Fig. 13C] operate the transport mechanism [1330 of Fig. 13C or 18] to move the food product to the pick-up compartment at a pick-up time, provide a code to the customer to use to open the lockable pick-up compartment, and to adjust a temperature of the compartment to bring the bakery product to the proper temperature when it is intended to be picked up.
(36) In such a kiosk vending mode 110, the kiosk 102 may receive one or more orders for food items. In some implementations, such orders may be received from a wireless communication kiosk 102 may receive orders transmitted from one or more customer processor-based communications devices 112 (e.g., a smart phone 112a or a tablet 112b) directly to the kiosk 102. In some implementations, the kiosk 102 may receive orders entered into a point-of-sale system 113 that may be incorporated into or communicatively coupled to the kiosk 102. In some implementations, a remote order processing unit 114 may receive orders for instances of food items from one or more consumers and transmit such orders via the wireless communications network (e.g., wireless communications network 116) to the kiosk 102 via the wireless communication system 108.

(40)    When operating in the kiosk vending mode 110, the kiosk 102 may remain stationary at a vending location 118 to vend one or more instances of food items to customers. As such, each of the consumers who have placed an order for an instance of a food item 106 may travel to the vending location 118 to retrieve the instance of the food item 106 that the consumer has ordered. In some instances, the consumer may access the appropriate food preparation unit 104 upon arriving at the vending location 118 by, for example, entering an order and/or identification code into a user interface that may be incorporated into the kiosk 102. In some instances, the consumer may access the appropriate food preparation unit 104 upon arriving at the vending location 118, for example, by entering an order and/or identification code into a user interface that may be accessible via the mobile device (e.g., the smartphone 112a) associated with the consumer. In some instances, the kiosk 102 may detect the presence of a device (e.g., the smartphone 112a) associated with the consumer at the vending location 118 and provide access to the appropriate food preparation unit 104 in response. 

(63) The keypad 226 and/or touchscreen 228 may be used to enter information related to an item stored within one or more of the food preparation units 210 in the vending kiosk 202. In such an implementation, for example, the keypad 226 and/or touchscreen 228 may be used to enter a key code that may associated with a previous purchase transaction and/or order to be retrieved from one of the food preparation units 210 in the vending kiosk 202. In some implementations, the key code may include an order identifier that may be associated with a previous purchase transaction and may be comprised of a unique code that is associated with an order to be retrieved from the vending kiosk 202. In some implementations, the order identifier may be a randomly generated identifier that is not related to the order identifiers associated with other items being stored within the vending kiosk 202. Such a randomly generated identifier may be used, for example, to prevent orders from being stolen, and to reduce the possibility that an order entry that has been mis-entered will nonetheless open the door 236 to one of the food preparation units 210 associated with another order. In some implementations, the key code may additionally or alternatively include a customer identifier that may be associated with the customer who will be retrieving the order from the vending kiosk 202. In some implementations, the touchscreen 228 may be used to display information identifying the appropriate door 236 from which a consumer can retrieve an order from the vending kiosk 202.

the temperature control schedule may specify that the compartment be kept in a refrigerated state by the cooler 422 for a first time period, and then specify that the compartment be kept in a cooking state by the heater 416 for a second time period in order to completely cook the food item. In some implementations, the temperature control schedule may be based at least in part on an estimated pick-up time at which an end user will be arriving to pick-up the food item being cooked. As such, the temperature control schedule may be set to minimize the amount of time that elapses after the food item is completely cooked and the expected time at which the end user will arrive to retrieve the item. In some implementations, the temperature control schedule may be modified based upon an updated expected arrival and pick-up time for the end user. In some implementations, the temperature control schedule may be used to transition the food preparation unit 402 between one or more of the refrigerated state, the cooking state, and the warming state. 

In other words, Goldberg teaches a pick-up compartment that function as both a food holder chamber that operated to bring the food product to a proper temperature at the time and date that it is intended to be picked up and a pick up chamber that allows the customer to pick up the food product with an appropriate code.  
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Khatchadourian with the lockable pick up compartment of Goldberg.  The motivation for doing so would has been to improve customer satisfaction/experiment by ensuring that the bakery product is at proper temperature at the pick-up time and date and further to prevent orders from being stolen or wrong pick up associated with another order.
It is recognized that Goldberg teaches the utilization of only one chamber instead of the claimed invention of two chambers.  However, it would have been an obvious matter of design consideration to a person of ordinary skill in the art to implement the two separate chambers 
Regarding claim 2, Khatchadourian teaches the customer interface is adapted to receive information as to custom bakery item decoration [3972 of Fig. 40 or see Fig. 41, and discussed Para. 1 above]; and the customization system further comprises a decoration device [3950 of Fig. 40] responsive to the customer interface to perform the custom decorations.
Regarding claim 3, Khatchadourian teaches decoration device comprises:  a nozzle assembly which expels a liquid food used for decoration [sauce dispenser 2404 of Fig. 24B]; at least one line transporting the liquid food; a liquid food source adapted to force liquid food through the lines to, and out of the nozzle assembly; at least one nozzle actuator, coupled to the nozzle assembly which moves the nozzle assembly to desired locations on top of the bakery product to expel liquid food at these desired locations [see Fig. 24A-24C; Para. 0130-0132].
Regarding claim 4, Khatchadourian teaches a pressurized air source coupled to the lines to provide compressed air through the lines to purge the liquid food from the lines and nozzle assembly after use [Para. 0011 - Sauce may be provided in the form of sealed tubes, bags, or containers, whereby a controlled amount of the sauce may be dispensed by way of a controlled dispensing system, such as a pump or similar mechanism; Para 0131 - 0132].
Regarding claims 5 and 6, Khatchadourian/Goldberg does not expressly teach a water source coupled to the lines to provide water through the lines to wash the lines and nozzle assembly after use or an antimicrobial light source positioned to shine on and through the lines 
Regarding claim 7, Khatchadourian teaches the compartments are temperature-controlled and are coupled to at least one of a heater [3940] and a refrigeration unit [3910] that are controlled by the controller [see Fig. 40].
Regarding claim 8, Khatchadourian in view of Goldberg teaches the customer interface comprises: a communication device coupled to the controller adapted to communicate with another computing device; and a remote computing device having hardware and software adapted to receive customer input defining a bakery product and its customization and communicate this information to the communication device and controller [see Para. (36) of Goldberg and Para. 0167 of Khatchadourian].
Regarding claim 10, Goldberg teaches the storage compartments [1322] have actuators to open their top side, the transport mechanism comprises: a gantry frame [1326], gantry legs [1334 and 1330] and actuators [1330a], capable of picking up the bakery product out of a storage compartment through its open top side [1322 - see Fig. 18].
Regarding claim 11, Khatchadourian/Goldberg does not teach a cleaning system comprising: a steam source; lines coupling the steam source to the nozzle assembly to expel excess liquid food out of the lines and nozzle assembly.  However, examiner takes official notice that such feature is old and well known in the art of cleaning.  One of ordinary skill in the would motivated to provide such feature in order to clean the lines and nozzle assembly after used.  Thus prevent poisoning due to the unsensitized equipment.
see Fig. 33-38 and step 3810 of fig. 39].
Regarding claim 18, Khatchadourian teaches an automated kiosk [see Fig. 1 or 41] comprising:
a plurality of storage compartments [701 of Fig. 6 and 7] each adapted to hold a bakery product;
[0091] Referring now to FIG. 6, there is illustrated a front left elevated perspective view of a dough handling module 601 disposed within freezer compartment 202 of refrigeration module 101. FIG. 7A illustrates a front left elevated perspective view of dough handling module 601 without refrigeration module 101, in order to more clearly show the components of dough handling module 601. Dough handling module 601 includes a dough canister holder in the form of a dough wheel 702 that is adapted to removably hold a plurality of dough canisters 701 in a respective cradle 710 and provide a selected dough canister 701 to subsequent equipment for downstream processing, as discussed below. For example, dough wheel 702 may serve as a revolver, rotatably cycling through cartridges of dough canisters 701, delivering them to mechanisms that perform specific tasks upon the selected dough canister 701. Each dough canister 701 contains refrigerated or frozen pizza dough. Each dough canister 701 preferably includes a removable lid 703 on at least a proximal end. A distal end of each dough canister 701 may include a moveable end surface or wall 703a, serving as a plunger or the like to push dough out from the proximal end once the lid 703 has been removed. Dough canister 701 and the dough therein are generally in a cylindrical or tapered shape in order to facilitate the preparation of round pizzas, but other shapes such as a rectangular cross-sectional shape may be usable, with the cartridge and plunger 703a shapes of each canister 701 being adjusted accordingly. 

at least one heating chamber [a cooking module 102] functioning to thaw or heat a bakery product;
at least one refrigerated chamber [refrigeration module 101] functioning to cool or freeze a bakery product;
at least one customization device [see Fig. 22, 25, 26] functioning to customize the bakery product;

[0125] When par-baked dough 2000 is ready to be transferred to an ingredients dispensing module 2200 (described below in connection with FIG. 22), a movement or puff of air may be used again to help avoid par-baked dough 2000 from sticking to an undesired surface. For example, pie transfer bridge 2005 may have pressurized air being ejected straight upward or slanted to reduce sticking and help support the weight of the par-baked dough 2000 as it is being pushed onto toppings plate 2203. Pin holes or slots may be used on the top face of bridge 2005 to achieve this, or a perforated tube placed under the bridge 2005 with pin holes pointing diagonally upward and towards direction of travel may be employed. Pie transfer arm 2001 pushes par-baked dough 2000 from the bottom press plate 1604 onto a toppings plate 2203 described below. Pie transfer arm 2001 may have a shape substantially matching the shape of par-baked dough 2000.

 [0126] Referring now to FIG. 22, there is shown ingredients dispensing module 2200 shown situated within refrigerated module 101. Ingredients dispensing module 2200 includes one or more cheese tubs 2201, sauce dispenser 2207, and toppings dispensers 2202, such as for pepperoni or the like. Cheese tubs 2201 can hold one or more types of cheese (e.g., mozzarella and cheddar, in granular or diced form), and selected toppings dispensers 2202 can hold a meat, for example, such as pepperoni in stick form. Cheese tubs 2201 may be mounted on an ingredient carousel 2210, which is coupled to a suitable bearing and actuator, in order to rotatably move selected cheese tubs 2201 into and out of a cheese-dispensing position. Ingredients dispensing module 2200 includes at least one opening 2205 to accept par-baked dough 2000 from hot-press module 1600. Opening 2205 may be closeable in order to help thermally isolate hot-press module 1600 from ingredients dispensing module 2200, such as by an actuated sliding door 2209 (shown in FIG. 25A) or the like. A rotatable toppings plate 2203 is rotatably connected to and supported by a pizza rotary arm 2401 (see FIG. 24), which provides rotational movement of the toppings plate 2203 within the ingredients dispensing module 2200. Initially the pizza rotary 2401 arm positions the toppings plate 2203 adjacent to opening 2205 in order to accept a par-baked dough 2000. Respective actuators under control of the device control circuitry can be provided for each of the rotational coupling of the toppings plate 2203 to the pizza rotary arm 2401 and for the pizza rotary arm 2401 itself to impart the desired respective rotational movement of each, as discussed in more detail below. 

[0130] Dispensing of toppings onto par-baked dough 2000 depends upon options selected by a customer. For instance, a customer may order a pizza with or without tomato sauce, with or without pepperoni, or with a different mix or quantity of available cheeses. Pizza may also be prepared with a flat bread crust. Or, the customer may order a simple flat bread with no toppings at all. If tomato sauce is requested, as shown in FIGS. 24A-24C, rotary arm 2401 moves toppings plate 2203 along motion path 2403 such that the center of toppings plate 2203 is under sauce dispenser 2404. Contemporaneously, tomato sauce 2406 begins to flow through sauce dispenser 

a transport mechanism which can transport a bakery product from one of the storage compartments to the customization area for customization, 
[0113] Referring now to FIG. 16, there is illustrated a front, right, elevated wireframe perspective view of hot-press module 1600. In a preferred embodiment, collection plate 707 is formed as part of puck elevator 1601. Puck elevator 1601 together with a rotary arm 1606, discussed below, serve as a first transfer mechanism to move the dough puck 1401 from the cutting mechanism 706 to the hot press module 1600 and is configured to move vertically between an upper level 1602 and a lower level 1603. Respective openings 1608, 712 in hot-press module 1600 and freezer compartment 202 may be provided to facilitate this movement. When hot-press module 1600 and dough handling module 601 are disposed within housing 100, upper level 1602 is preferably at or slightly below the level from which dough puck 1401 is cut from the dough. Optionally, puck elevator 1601 may have a surface that is shaped to substantially match, or flexibly overlap (e.g., by a skirt), the shape of opening 1608, thereby providing a thermal barrier between hot-press module 1600 and dough handling module 601 when puck elevator 1601 is at upper level 1602. In such embodiments, when not in use puck elevator 1601 can be kept positioned at the upper level 1602, or at a suitable corresponding position, to maximize the effectiveness of the puck elevator 1601 as a thermal barrier. 

to one of a heated chamber [102] for thawing or heating the bakery product, 
[0120] Dough puck 1401 may be frozen when it is pushed onto bottom press plate 1604. At least the first time that a dough puck 1401 is cooked, the control circuitry may measure the time taken to compress a frozen dough puck 1401, i.e., the time taken to move bottom press plate 1604 from a first position to at least one other position toward top press plate 1605 as dough puck 1401 defrosts and begins to cook. The time may provide an indicator of the thickness and hardness of dough puck 1401 when it is frozen. Based on this time measurement, the controller may calculate a number and duration of short movements performed by bottom plate 1604 and/or top press plate 1605 to press frozen dough puck 1401 as it thaws. The short movements can include one or more cycles of moving bottom plate 1604 and top press plate 1605 together, and then separating bottom press plate 1604 and top press plate 1605. These movements better allow dough puck 1401 to flow and thaw without scorching the surface of dough puck 1401, as well as to form the desired and optimal pie crust, such as thick or thin, fluffy or dense, and so forth. These parameters may be experimentally determined, for example, and then programmed into the control circuitry; the control circuitry may process inputs received from sensors in accordance with these pre-programmed parameters to control the physical displacement of the press plates 1604, 1605 from each other, the temperature of the plates 1604, 1605, the cooking time and so forth. 

[0144] Once a preset number of food-item slices have been cut and applied to par-baked dough 2000, which number may be determined from, for example, parameters pre-programmed into the device circuitry, from customer input obtained via the user input/output interface, or combinations thereof, pepperoni carousel 2601 returns to an idle position. Toppings plate 2203 moves to a position adjacent to an exit door in order to be in a position to transfer topped par-baked dough 2000 to an oven, as described below. The exit door may be configured as second door 2208 (see FIG. 22). Alternative embodiments may be configured to use opening 2205 as the exit door. Toppings plate 2203 rotates to a position such that parallel ridges 2301 are facing the exit door. The exit door opens if it is not already open. 

[0145] Referring now to FIG. 27, there is illustrated a fork-like transfer mechanism 2703 (equivalently, fork 2703) having a plurality of tines 2704, which serves as a lifting device used to transfer the topped par-baked dough 2701 to a rotatable oven.

a refrigeration [101] chamber for cooling or freezing the bakery product [Para. 0076 - Housing 100 can include a refrigeration module 101, a cooking module 102 and a boxing module area 103. Refrigeration module 101, as described below, includes apparatus used to store and process edible components prior to and during preparation of an individual pizza; Para. 0088], and a pick-up compartment [3905] for pickup by a customer;
a customer interface [3970 of Fig. 40] adapted to receive customer input defining a desired bakery product, its customization.
[0167] The vending machine 3900 also includes the user input/output interface 3970 that includes the touch sensitive video screen 3972 and a funds acceptor 3974. The funds acceptor 3974, coupled to cash handling module 3980, may be of standard design as known in the art to accept, detect and process bank notes, coins and optionally credit or debit cards, and to provide change, if needed, in a change dispenser 3976. The touch sensitive video screen 3972 can be used to both present menu options to the user and to accept responses from the customer. This may be performed, for example, by a cascading series of options, or the like, in which the touching of one displayed option indicates a selection by the customer that subsequently initiates the display of a sub-set of related options, which proceeds until all options have been exhausted. Of course, other input methods are also possible. Additionally, as previously discussed, the screen 3972 may present one or more buttons or the like that permit the user to cycle one or more of the ingredients carousel 2210 or toppings carousel 2202 to visually confirm the type and quality of the ingredients. Once the options selection process is complete (such as by tapping upon a "Confirm" button or the like displayed on the screen 3972), the screen 3972 can display the price of the final product and prompt the customer to use the funds acceptor 3974 to make a corresponding payment. Once the payment has been verified, the control circuitry 3901 may initiate the process discussed above to create the corresponding freshly-baked pizza. The boxing module controller 3960 may then cause the boxed, freshly-baked pizza to be dispensed from dispenser 3905. A receipt may be printed by module 3980, which can include, for example, information sufficient to identify the exact type and numbers of pizzas made and the customer for whom the pizzas were made. 

a controller [System Controller 3901 of Fig. 40] coupled to the customer interface, the storage chambers [3920], heating chambers [3940], refrigeration chambers [3910], customization system [3950], transport mechanisms [see Fig. 7 to 38] and pick-up compartment [3905] and adapted to receive the customer input [step 3802 of Fig. 39], operate the transport mechanism to transport the bakery product to one of the heating chamber [see step 3809 of Fig. 39].
Khatchadourian does not teach a lockable pick-up compartment and the refrigeration chamber to bring the bakery product to a proper temperature at the time and date that it is intended to be picked up, and further operate the transport mechanism to move the bakery product to the pick-up compartment when the customer provides an appropriate code.
Goldberg teaches another automated kiosk [Fig. 13] comprising:  
a plurality of storage compartments [compartments 1310 of Fig. 13A] each adapted to hold a food product;
at least one heating chamber [oven 1328] functioning to thaw or heat a food product;
at least one refrigerated chamber [1310] functioning to cool or freeze a food product;
1344] coupled to the customer interface [222], the storage chambers, heating chambers, refrigeration chambers, transport mechanisms [1326, 1332, 1330] and lockable pick-up compartment [104 of Fig. 1A or 1304 of Fig. 13; see also Fig. 13A and Para. (159), (161)] and adapted to receive the customer input [step 3802 of Fig. 39], operate the transport mechanism [1330b] to transport the bakery product to one of the heating chamber [1328 of Fig. 13C].  Specifically, Goldberg teaches operate the transport mechanism [1330 of fig. 13C] to move the food product to the lockable pick-up compartment wherein the pick-up compartment further configured as a refrigeration chamber to bring the food product to a proper temperature at the time and data that it is intended to be picked up when the customer provides an appropriate code to access the food product.
(40)    When operating in the kiosk vending mode 110, the kiosk 102 may remain stationary at a vending location 118 to vend one or more instances of food items to customers. As such, each of the consumers who have placed an order for an instance of a food item 106 may travel to the vending location 118 to retrieve the instance of the food item 106 that the consumer has ordered. In some instances, the consumer may access the appropriate food preparation unit 104 upon arriving at the vending location 118 by, for example, entering an order and/or identification code into a user interface that may be incorporated into the kiosk 102. In some instances, the consumer may access the appropriate food preparation unit 104 upon arriving at the vending location 118, for example, by entering an order and/or identification code into a user interface that may be accessible via the mobile device (e.g., the smartphone 112a) associated with the consumer. In some instances, the kiosk 102 may detect the presence of a device (e.g., the smartphone 112a) associated with the consumer at the vending location 118 and provide access to the appropriate food preparation unit 104 in response. 

(86)    In some implementations, a processor enabled device or component (e.g., the control system 218 (see FIG. 2)) may be used to implement a temperature control schedule to be used to control the temperature state within one or more of the food preparation units 402 in the vending kiosk 404. Such temperature states may specify, for example, that the heater 416 heat the food preparation unit 402 to a cooking state to cook a food item, and then transition to a warming state to keep the cooked food item warm. In some implementations, the temperature control schedule may specify that the compartment be kept in a refrigerated state by the cooler 422 for a first time period, and then specify that the compartment be kept in a cooking state by the heater 416 for a second time period in order to completely cook the food item. In some implementations, the temperature control schedule may be based at least in part on an estimated pick-up time at which an end user will be arriving to pick-up the food item being cooked. As such, the temperature control schedule may be set to minimize the amount of time that elapses after the food item is completely cooked and the expected time at which the end user will arrive to retrieve the item. In some implementations, the temperature control schedule may be modified based upon an updated expected arrival and pick-up time for the end user. In some implementations, the temperature control schedule may be used to transition the food preparation unit 402 between one or more of the refrigerated state, the cooking state, and the warming state. 

In other words, Goldberg teaches a pick-up compartment that function as both a food holder chamber that operated to bring the food product to a proper temperature at the time and date that it is intended to be picked up and a pick up chamber that allows the customer to pick up the food product with an appropriate code.  
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Khatchadourian with the lockable pick up compartment of Goldberg.  The motivation for doing so would has been to improve customer satisfaction/experiment by ensuring that the bakery product is at proper temperature at the pick-up time and date and further to prevent orders from being stolen or wrong pick up associated with another order.
It is recognized that Goldberg only teaches the utilization of one chamber instead of the claimed invention of two chambers.  However, it would have been an obvious matter of design consideration to a person of ordinary skill in the art to implement the two separate chambers provides an advantage, or solves a stated problem.  One or ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either lockable chamber of Goldberg or the claimed two separate chambers because both type of chambers are configured to ensuring that the bakery product is at proper temperature at the pick-up time and date and further to prevent orders from being stolen or wrong pick up associated with another order.

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khatchadourian/Goldberg as applied to claim 18 above, and further in view of Shur et al. US Pub. No. 2014/0060104 (“Shur”).
Regarding claim 19, Khatchadourian  in view Goldberg teaches  a plurality of sensors adapted to measure at least one of temperature, humidity at various locations within the automated kiosk, and the controller is adapted to receive the temperature, humidity measured by sensors and act to make proper adjustments based upon the received measured information [See Fig. 40 of Khatchadourian and Para. (34) of Goldberg].  Khatchadourian/Goldberg does not teach sensors to measure bacterial count at various locations.
Shur teaches a solution for sterilizing, disinfecting  storage area like food kiosks. Specifically, Shur teaches sensors adapted to measure at least one of bacterial count at various locations within the kiosk, and the controller is adapted to receive the bacterial count measured by sensors and act to make proper adjustments based upon the received measured information [see Fig. 3].
[0036] It is understood that the set of current conditions in the storage area 54 that are monitored by the feedback system 14 can include one or more attributes corresponding to a set of biological activity dynamics present within the storage area. The set of biological activity dynamics can include, for example, a presence of biological activity (e.g., exponential bacterial growth), a location of the biological activity, a type of biological activity (e.g., type of organism), a concentration of the biological activity, an estimated amount of time an organism has been in a growth phase (e.g., exponential growth and/or stationary), and/or the like. The set of biological activity dynamics can include information on the variation of the biological activity over time, such as a growth rate, a rate with which an area including the biological activity is spreading, and/or the like. In an embodiment, the set of biological activity dynamics are related to various attributes of bacteria and/or virus activity within an area, including, for example, the presence of detectable bacteria and/or virus activity, measured bacteria and/or virus population/concentration time dynamics, growth phase, and/or the like.

[0037] The feedback component 14 also can include one or more additional devices. For example, the feedback component 14 is shown including a logic unit 17. In an embodiment, the logic unit 17 receives data (e.g., first density D0 and second density D1) from a set of sensing devices 16 and provides data corresponding to the set of conditions of the storage area 54 and/or items 56 located in the storage area 54 for processing by the computer system 20. For example, the logic unit 17 can adjust the operation of one or more of the sensing devices 16, operate a unique subset of the sensing devices 16, and/or the like. In response to data received from the feedback component 14, the computer system 20 can automatically adjust and control one or more aspects of the ultraviolet radiation 13 generated by the ultraviolet radiation source 12. At P3, the computer system 20 can compare the first density D0 and the second density D1 using any solution. For example, the computer system 20 can determine the difference between the first density D0 and the second density D1. If the difference between the first density D0 and the second density D1 is not equal to zero (e.g., not within a range of error), the computer system 20 can determine that the difference corresponds to a growth in biological activity 58. In response, the computer system 20 can operate the UV sources 12 and deliver, at P4, ultraviolet radiation to the targeted zones within storage area 54 where there is a presence of biological activity 58 (e.g., increasing biological activity). The computer system 20 can be configured to adjust the wavelength, intensity, direction, and/or timing of the ultraviolet radiation according to the data received from the sensing devices 16.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Khatchadourian/Goldberg with sensors adapted to measure at least one of bacterial count at various locations within the kiosk, and the controller is adapted to receive the bacterial count measured by sensors and act to make proper adjustments based upon the received measured information of Shur.  The motivation for doing so would has been to improve the cleanliness of the kiosk by identifying bacterial and disinfecting the area based on the bacterial count.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0011442 to Hu et al. teach a system and method for automated serving of one or more items. According to the system and method, a central controller may initially capture order details associated to an order placed by a user for serving an item. A control system may trigger one or more item producing components along with a robot unit to collectively process the order in order to produce the item based upon the order details. Further, the control system may determine a hold zone position available from multiple hold zone positions in a predefined hold zone for holding the item corresponding to the order. Further, the robot unit may move the item produced corresponding to the order in the said hold zone position of the hold zone. The robot unit may dispense the item from the said hold zone position into a delivery bay engine thereby serving the item to the user.
US Pub. No. 2016/0203543 to Snow teaches a method is provided for providing an accurate, timely and precise pickup time for a multi-product order. A first item selection in an order is received from a user through an online order interface. A second item to be added to the order is received from the user through the interface. A first pickup time is calculated based on a 
US Pub. No. 2020/0200393 to Goldberg et al. teach a loadable refrigeration/oven unit 102 may wait to commence cooking the food item depending on the expected time of arrival of the customer, so that, the food item finishes cooking at the same time (or approximately the same time) as the arrival of the customer. In this manner, the system may account for transit time of the customer to the combination refrigeration/oven rack system (whether the system is located in a kiosk or a vehicle), as well as traffic conditions along the transit route. In some implementations, the system tracks the customer along its route to the combination refrigeration/oven rack system using a GPS signal from the customer's mobile phone or vehicle. In other implementations, the system employs artificial intelligence and/or machine learning to predict the length of time it will take the customer to arrive at the combination refrigeration/oven rack system using parameters that include, by way of example only, and not by way of limitation, time of day, weather conditions, day of the week, construction events, local traffic inducing events, and the like. This enables the loadable refrigeration/oven unit 102 to maintain optimum freshness of the cooked food item [Para. 0106].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115